Address by the President of Parliament
Ladies and gentlemen, in a few weeks' time, between 4 and 7 June, the citizens of the European Union will elect the new European Parliament. For the first time 375 million people from all 27 Member States will be able to take part in the European elections together.
For many of you this will be your last week in Strasbourg. For me, too, this is the last week in which I will be allowed to chair the plenary part-sessions.
We all know that democracy gains strength through constant change. We do too. Together we have covered a good part of the way towards creating a forward-looking European Community. Together we have been able to achieve a great deal.
We have been successful not only during the last two and a half years of my term of office but also in the term of office of my predecessor, Josep Borrell Fontelles. What we have achieved in the last five years has been achieved by all of us.
I would like to extend to you all my sincerest thanks for your commitment and for your passion for our common European cause.
As the European Parliament, we are the directly elected representatives of the citizens of the European Union. Ladies and gentlemen, we all embody the rich diversity of our European continent and reflect, through our political families, the huge variety of convictions and attitudes. What is more, a few days ago we celebrated the fifth anniversary of the historic enlargement of the European Union, the reunification of our continent on the basis of our common values. In the words of our Berlin Declaration of 25 March 2007, 'We, the citizens of the European Union, have united for the better'.
(Applause)
The successful integration of Members from Member States joining the European Union in 2004 and 2007 and the adaptation of our parliamentary work to a European Parliament now bigger and more diverse rank among the most significant successes of this parliamentary term.
We, the 785 Members of Parliament, have learned to meet each other half way, to learn from each other and to work better with each other. During this time, the European Parliament has gained in experience, strength and cultural richness.
Ladies and gentlemen, new Members will soon revitalise the work of Parliament. They will join those who are re-elected in June. I hope that we will continue to have the mutual respect that binds us across all political and national boundaries.
In my work in the last two and a half years, I have been guided by a basic feeling for parliamentary work and I have you all to thank for your support, encouragement and counsel. The President is responsible for ensuring that all the rules of the European Parliament are followed and must ensure that these rules apply equally to all Members and are applied uniformly, and that the dignity of our Parliament remains intact. That is what I have striven for.
(Applause)
I would like to say to those entering Parliament that we are only convincing if we preserve the dignity of the European Parliament and always defend it on the basis of our common laws.
Today, very few resolutions are adopted in the European Union without the explicit consent and involvement of the European Parliament. To an increasing extent, the European Parliament has developed into the place where, crucially, political compromises are found at a European level. Evidence of this is the adoption of the Services Directive and the Chemicals Regulation, REACH, in recent years.
For the 2007-2013 financial perspective, the codetermination of the European Parliament was groundbreaking. The European Parliament was instrumental in ensuring that the necessary funding was provided for programmes such as Erasmus to promote the young generation. Ladies and gentlemen, we have also placed tackling climate change at the top of the political agenda. The fact that we arrived at an acceptable result lent tremendous credence to the European Union for the negotiations at the Conference to be held in Copenhagen in December.
Today, we are no longer alone in our endeavour; the new US administration led by President Barack Obama supports many of our proposals. Our task is now to win the hearts and minds of our global partners to support measures to combat climate change. One often hears that others are taking the lead in tackling climate change. We have taken the lead in tackling climate change and, ladies and gentlemen, it is something we can be proud of.
(Applause)
Financial market reform at European level is, in many respects, taking place on the initiative of the European Parliament. Since 2002, Parliament has called for better financial market supervision and regulation. All legislative procedures for better banking and financial supervision and for regulating hedge funds and managers' salaries should be completed as quickly as possible.
The European Parliament has already set many important benchmarks as a result of the resolutions it has adopted. There is still a lot of work to do, however. The newly elected European Parliament must continue this work in a committed and resolute manner in order to find a way out of the crisis on the basis of the social market economy defined in the Treaty of Lisbon and to safeguard the competitiveness of the European economy for the benefit of society against a backdrop of globalisation.
Ladies and gentlemen, the overwhelming majority of Members see Parliament as the motor of the European unification process. In the last two and a half years we have revived debate on institutional reform and driven forward the process leading to the conclusion of the Treaty of Lisbon. We also succeeded in ensuring that the basic principles we have always represented are maintained in the Treaty of Lisbon.
The Treaty of Lisbon contains the central reforms required to make the European institutions more democratic, transparent and capable of action. We should put all our effort into ensuring that the Treaty of Lisbon can enter into force at the beginning of next year. We are hoping for a positive outcome in the Czech Senate in Prague.
(Applause)
Ladies and gentlemen, Parliament is celebrating its thirtieth anniversary as a directly elected democratic European Union institution. It is now at the heart of a European parliamentary democracy unimaginable in 1979. Together we have advanced parliamentary democracy in the European Union and beyond.
The European Parliament and national parliaments are now partners. Our work is complementary. We have deepened our cooperation with national parliaments and held regular meetings to move the important current issues forward together.
The development of our relations with parliaments in third countries has always been a core concern of all our efforts. Today, Parliament is a partner respected around the globe, an advocate for human rights and democracy. And it must stay that way.
Ladies and gentlemen, I have made every effort to ensure that Parliament is represented, through its President and through representatives of the political groups, in bodies of importance for shaping our common future. The President of the European Parliament now participates in the annual meetings of the Heads of State or Government of the G8 and in summits with third countries, such as the EU-Africa Summit, the EU-Latin America Summit and the EU-US Summit. Tomorrow morning, I will participate in the Troika summit on employment and tomorrow afternoon in the Summit for the inauguration of the Eastern Partnership in Prague.
It is also an achievement of this legislative period that the role of Parliament in the European Councils is no longer restricted to the inaugural address by the President. Now Parliament also participates in the institutional and constitutional deliberations of the summits. At the Intergovernmental Conference that led to agreement on the Treaty of Lisbon, the European Parliament was fully involved at the level of the Heads of State or Government through the participation of its President and, at the Intergovernmental Conference itself, through a delegation consisting of three Members. This is a huge step forward.
Ladies and gentlemen, the reform of the working methods and procedures of the European Parliament was and still is a major project. To this end, the Conference of Presidents set up a working group equipped with a detailed mandate, in which all Groups were represented. The work was completed successfully. Much - approximately 80% - of what was proposed by the working group has been put into effect and implemented. This includes the reorganisation of the plenary debates, the reform of the legislative process, the improvement of the work done in committee with enhanced cooperation between the committees as well as the possibility of legislative initiative reports or conflicting resolutions.
I would specifically like to thank the Chair of the working group, Dagmar Roth-Behrendt, and her - our - colleagues for their special commitment.
(Applause)
Together we have succeeded in adapting the working methods of the European Parliament to changing political circumstances. Now we have modernised procedures and reorganised working methods at our disposal and that is a good basis for the work to be carried out in the new parliamentary term.
In the Bureau of the European Parliament we have also tried to improve the administration of Parliament, to make the day-to-day work of Members easier and to modernise the infrastructure for communicating with the citizens of the European Union through the introduction of Web-TV, the prize for journalism, the citizens' prize, and the European Charlemagne youth prize.
The new Statute for Members, on which we have worked for many years, will come into force in the new legislative period. It is an important contribution to the policy on Members' finances, transparency and public relations.
The adoption of a clear, transparent assistants' statute is an important step forward and a huge success, for which we have to thank all our fellow Members.
Ladies and gentlemen, today I should like to repeat and reaffirm the central idea that, for me, sums up the work of European integration. We are committed to the dignity of every human being. It is the supreme value. It unites us in the community of shared values of the European Union. Human dignity must always be respected - it is the ethical answer to the moral crises in Europe's past.
(Applause)
For us, this leads to the precept of the unconditional protection of human dignity and the promotion of a dialogue of cultures, which have been guiding principles during my term of office.
A lasting impact was made by the European Year of Intercultural Dialogue, be it dialogue with the EuroMediterranean Parliamentary Assembly, encounters between young people of different faiths - including from Israel and Palestine - or the Arabic and African weeks held in the European Parliament.
We have laid the foundation of a lasting dialogue, which must also direct, inspire and commit us in the future.
A peaceful settlement in the Middle East is also important for peaceful coexistence between Christians, Jews and Muslims as well as the people of the European Union and of countries across the globe. Gaza and the West Bank are not in the back of beyond; they are on our doorstep on the Mediterranean. We must be more self assertive on the international scene and contribute to peace and stability in the Middle East.
As Members of the European Parliament, we can offer an additional perspective in Middle East relations, as we can think and act outside conventional diplomatic channels. With this in mind, I have campaigned for a working group to be set up to deal with the Middle East crisis. Especially in the light of new developments in the Middle East it is important that we resolutely support a two-State solution - Israel within secure borders and a Palestinian State within secure borders. We must not allow these principles to be called into question.
Ladies and gentlemen, I would like to say that, in our day-to-day work, we deal with many issues, sometimes relating to very specific circumstances. We should never forget our roots or lose sight of the values that bind us. Today's free, peaceful and socially committed European Union was a long time in the making.
We must breathe life into the foundations on which the European Union is based. That is why I am particularly thankful to you for your encouragement and continuing support for my initiative to establish a 'House of European History'. In particular, I should like to thank not only Vice-President Miguel Angel Martínez Martínez for his unflagging support but also my fellow Members in this Chamber. The 'House of European History' will be used as a place where our European identity can be remembered and renewed. The basic decisions for establishing the House have already been taken.
The constituent meetings of the two oversight bodies were held yesterday. With your support - if I am reelected as a Member of the European Parliament on 7 June of course - I will devote myself to the task of ensuring that the 'House of European History' is completed by the end of the next legislative period in 2014.
In 2014 we will be commemorating the one hundredth anniversary of the outbreak of the First World War. A hundred years later we are living in a new Europe of peace, freedom and unity.
Many people support us in our constant striving. In particular I thank all the committed staff in the administrative services of the European Parliament, especially our new Secretary-General, Klaus Welle, and his deputy, David Harley, without whose commitment, expertise and dedication our political work would not be possible.
(Applause)
You are worthy of our thanks, our support and our appreciation.
I extend my sincerest thanks to my personal staff in my Cabinet, but, above all, I thank you, fellow Members, especially the Bureau and the chairmen of the political groups, for your trustful cooperation. We have just had another meeting of the Conference of Presidents. On Monday evening we had a meeting of the Bureau, and we will have another meeting today. On substantive issues of European democracy, hardly any contentious, really controversial decisions were taken, and we agreed on the basic issues. A bond of trust was created, for which I am sincerely thankful.
We have achieved a great deal together and we must once again gain the trust of our electorate. We do this, firmly convinced that this is the historically correct way towards European unification. The upcoming election campaign gives us the opportunity to speak with citizens about why the European Union is necessary. I should like to call on all citizens to vote in the elections and to cast their votes for the future of Europe in the 21st century.
Much work awaits the newly elected Parliament. This includes helping to overcome the economic and financial crisis, implementing a European energy policy, moving to a low-CO2 economy, providing more security for the citizens of Europe and peace and stability across the globe. Our work has provided a good basis for the newly elected Parliament to build on.
My work over the last two and a half years as President of the European Parliament has been a tremendous challenge, and I have carried it out gladly and with dedication and will continue to carry it out until 14 July. It is a great privilege to be at the service of Europe.
I thank you most sincerely for placing your confidence in me and for every moment of this collaborative effort in working towards a unified Europe. I wish you all the best for the future.
(Sustained applause)
Mr President, my dear Mr Pöttering, ladies and gentlemen, this Parliament is the voice of 500 million Europeans and they are not sufficiently aware of this.
They are even less aware that this Parliament has a heart and a soul. Mr Pöttering, during the two and a half years of your presidency, not only have you been the citizens' spokesman, you have also personified the heart, generosity and solidarity of Europe. Some say that it is not possible to fall in love with Europe; you have proved the opposite.
Although this parliamentary term is coming to an end, I wish to stress how far European integration has progressed and how much our Parliament, under your leadership, has contributed to this. I will mention only the most remarkable examples of this, which you have already referred to: the energy and climate change package, the Services Directive, the 2007-2013 financial perspective and, more recently, the regulation of the financial markets.
However, rather than running through a tedious list of directives and regulations, I would like to stress how much, behind the often very technical legislation that we debate and adopt here, our joint work has meaning. This meaning is the general interest of all Europeans. It is often said that Europe is removed from its citizens, but are issues such as toy safety, research into the prevention of rare diseases or of Alzheimer's disease, consumer protection, environmental protection measures and the fight against global warming, energy policy or the defence of human rights around the world really removed from citizens' daily lives?
Under your presidency, this Parliament has seen other major advances. I am thinking of the internal reform, which you have brought to fruition and which will make our institution more transparent and more effective, and of the new statute for Members of the European Parliament and their assistants. Under your presidency, this Parliament has multiplied the initiatives within the framework of the European Year of Intercultural Dialogue, doing justice to the great wealth of cultures and faiths in our society, and sending out the best possible image of Europe: that of openness and tolerance. Under your presidency, Parliament has seen the importance that it attaches to the future of the Mediterranean region and its desire to help bring about peace in the Middle East.
Mr President, on 25 March 2007, you signed on our behalf the Berlin Declaration commemorating 50 years of the European Union. That declaration reminds those who might have forgotten the objective of our daily work, in other words the integration of a free, democratic, tolerant Europe that respects the rule of law. By taking the initiative of creating a House of European History, you are giving a lasting dimension to the work carried out by yourself and your predecessors and by all those who, in their own way, have contributed to our common history.
For all these things, I would simply like to thank you, Mr President.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, I should like to thank you, Mr President, for your hard work. I should like to say on behalf of my Group that you have exercised your office with great dignity. You have given Parliament dignity through the way in which you have led this House.
This is not the time to review your work. The legacy of a President of the European Parliament is always subject to political scrutiny. You can agree or disagree with one thing or another. A review of the President's work must focus on what the President has done for the success of this House. You have presented your conclusions. There is nothing to add. The question therefore remains: what has the President, as a human being, done for this House? For me and my colleagues in the Socialist Group in the European Parliament it is clear that you have conferred dignity on this House, both inside and outside.
This House does not always conduct itself with dignity. But that is true of all parliaments worldwide. The dignity of a multinational joint parliamentary assembly of well over 700 Members from 27 countries, who belong to eight different parliamentary groups, who belong to different faiths, who have different skin colours, who come from different political traditions, who have experienced different historical development, must be safeguarded. To unite them and to give them a sense of unity through their own representation is difficult. That is exactly what you have done. And for that you deserve our sincere thanks.
(Applause)
Mr President, you have tackled many activities in your two-and-a-half-year term of office. To underpin what I have said about the way in which you have exercised your office, on behalf of our Group I should like to single out one point on which we fully shared your view and where you gave this House a voice that extended far beyond the bounds of political divisions, and hence gave a voice to disenfranchised people in a place that is assembled in exactly the way I have described. You raised your voice against the scandal in Guantanamo at a time when it was not easy to do so. That, Mr President, will remain an enduring milestone in your term of office. You have shown that the requirement you placed on yourself to be a tolerant and cosmopolitan person on the one hand and to be committed to your fundamental Christian understanding on the other has been met.
But to place the entirety of human dignity, whether it comes from the tradition of enlightenment or, as in your case, from a religious orientation, at the core of your activity has earned you the distinction of being a good President of the European Union and that is how we will remember you. Thank you very much.
(Loud applause)
on behalf of the ALDE Group. - Mr President, your words today were typical of your time as President. Our groups may not always agree, but during your mandate you have proven an honest, fair and unifying figure, one whose modesty masks your many achievements.
You were elected on the basis of a worthy pledge to engage our House in intercultural dialogue but your record reaches further than that. On Members' allowances, you concluded the vital work started by Pat Cox. On parliamentary procedures, you oversaw the reforms that many of us have long called for and, through initiatives like Europarl TV, you have supported modern methods of communicating with our citizens. That is a record to be proud of and a legacy on which your successors should build.
I hope you will write about your experiences and impressions. They will be too interesting to be left in the cold and powerful hands of oblivion. Moreover, as the poet Emerson taught us, there is no such thing as history, only biography. This Parliament has become more powerful over the years. It will be more powerful still under the Lisbon Treaty, if and when it is eventually ratified. It will be interesting to see what plans future presidents will bring to expand on the role that you have played, projecting the common values and principles that we hold dear.
But today I think I can speak for many when I say that you have earned our respect and affection. Like you, this is my last plenary speech in my current role. Having led my group since 2002, I have a touch of what we call in English the seven-year itch. Although I will not sit in this seat again, I know you are aware that I am keen to try sitting where you are. President, on behalf of my group, I thank you. I thank the session services and the interpreters and all the staff who have contributed to the very fine job you have done as President of our House.
(Applause)
Mr President, ladies and gentlemen, during this term, Parliament, especially under your presidency, has reinforced its ability to make a political impact on the future of the Union, even though we will have to wait for the new treaty to see the realisation of the ambitions of those who have always believed in the need for increased legislative power for our institution, which is unique in the world because it is elected by the citizens of 27 countries.
Events - tragic ones, in many instances - have followed one another thick and fast during this term, and on many occasions, particularly during the last two and a half years, Parliament, through you, Mr President, has been able to perform a crucial role in mediating proposals. Ours has become an increasingly obvious political role that must help us to overcome the party differences that divide us in our own countries so that we can achieve shared goals in the common interest of our peoples and ensure more justice, peace and safety in the world.
When the parliamentary term began, we finally saw nations join us that for many decades had been deprived of their freedom, and the accession of Romania and Bulgaria during the parliamentary term has reinforced the world's image of a Europe that is able to create unity by respecting differences.
We are concluding the parliamentary term in the midst of an economic crisis that has made us realise that we have a systemic crisis on our hands, and the new Parliament must therefore also be a driving force that will help society to rediscover values that are nowadays too often neglected. Now more than ever, parliamentary democracy, in Europe and nationally, represents a guarantee of freedom.
Mr President, I thank you on behalf of my group and personally for your commitment - you have represented all of us - and for the great contribution you have made to establishing the reputation of our institution, for which we demand not only ever more transparency, but also due attention on the part of certain sections of the media that have taken an interest in Europe solely for the purpose of stirring up petty, futile debates instead of contributing to the growth of common awareness and shared progress.
Mr President, after the 20 years I have spent in this Parliament, I feel it is my duty to join you, representing me magnificently in this Chamber, in thanking the millions of European citizens who, through their daily toil and respect for the principles of solidarity, justice and the roots of our past, are contributing to the development of a society that is more respectful of rights and more aware of its own duties.
Mr President, ladies and gentlemen, Herr Präsident, you have had the immense privilege of presiding over the most original institution in the world, and we in the Group of the Greens/European Free Alliance are sure that you have done so with motivation and with passion, and we thank you for this.
When, two and a half years ago, I stood against you as a candidate for the Presidency of the European Parliament on behalf of my group, I laid great emphasis on the need for the President of Parliament to represent an institution free from the interests of the Member States and the pressures exercised by financial lobbies, to guide an equally free administration chosen on the basis of merit and not of political loyalty, and to be able to speak to an increasingly divided and indifferent public. At the time, we very strongly criticised the joint decision taken by yourself and the Socialist Group in the European Parliament to rule out any attempt to relaunch the constitutional debate following the 2005 referendums, an enormous mistake that made it easier for the States to reappropriate the process of European reform.
Two and a half years later, we in the Verts/ALE Group would assess your work, President Pöttering, as having its ups and downs. We approved and supported your work in the Middle East, particularly your work in the Presidency of the Euro-Mediterranean Parliamentary Assembly. We appreciated your unwavering proEuropean belief, the idea of a Parliament open to citizens, groups, associations and the boldest cultural initiatives, and your determination over the Assistants' Statute.
We also looked positively on your determined commitment to fundamental rights, even in places that did not sit comfortably with the majority of the European Parliament, from Russia to China, and on your new green credentials, as borne out by your comments on climate change made a short time ago.
Yet it is also clear, Mr President, that, under your presidency, our Parliament has continued its gradual transformation from an institution that demands and fights for democracy to an assembly that is all too often submissive and careful not to rock the boat of this or that government. It has resigned itself to not making this fight or transparency privileged areas in relation to which voters have visibility - one need only think of the entirely orchestrated failure of the working party on lobbies, which has come to an end today having achieved nothing despite a very explicit resolution approved a year ago, or the silence on the matter of the two seats in Strasbourg and Brussels and on that of the waste of money and CO2 that is incomprehensible to our electorate.
Mr President, I will now conclude. Through the successive reforms of the rules, your presidency has also overseen the gradual centralisation of power into the hands of the few in our institution, with respect to strengthening the work of the committees and the role of individual MEPs, and doing more to promote diversity and pluralism.
Mr President, perhaps there will be a new majority in the new Parliament, but we are certain of one thing: the long fight for strong, respected, pluralist and sympathetic European democracy is not over, and at least in this we will always have you by our side.
Mr President, your presidency - as you have just pointed out - has been marked by events of major political import, which have, on more than one account, been a challenge for Europe and, at the same time, for our Parliament.
Some of these are internal to the Union, especially what many call the institutional crisis, and which I would describe instead as an additional symptom of a crisis of confidence in, or a crisis of legitimacy of, the current European model among a growing number of our fellow citizens.
Others have an international dimension, such as the conflict in the Middle East, which you mentioned. The latter, far from advancing towards a just and sustainable peace, is worsening as we watch and is poisoning international relations, when it is not threatening the cohesion of our societies.
Others, finally, are shaking the entire planet, such as the environmental crisis and, ultimately, the financial, economic, social and political crisis, which is imposing on us certain choices of society or indeed civilisation.
It is in this exceptionally complex context that you have had to lead the European Parliament and to represent it before our Member States and before the world. My group and I consider that you have fulfilled your duty with honour.
Of course, our political choices are manifestly different and are sometimes at odds with one another. However, it is precisely on the ability to manage these necessary and healthy conflicts of ideas, whilst respecting everyone, that the holder of a high office such as yours is judged.
Now, I can say that, as the chairman of a minority group which, in many people's opinion, expresses ideas outside the current mainstream, I felt at ease under your presidency. Better still, whilst our political differences naturally remain unchanged, our relationship as people has been noticeably enriched.
Mr President, we have known each other for 30 years. We have really got to know each other in the last 10 years of our excellent cooperation in the Conference of Presidents. I greatly appreciate your personal ethic, which has enabled you to recognise - at least I think so - that it is possible to be simultaneously a communist, a democrat, a European and a humanist. Thank you.
(Applause)
Thank you, Mr Wurtz. Ladies and gentlemen, on behalf of you all I should like to thank Mr Wurtz, who has been a Member since 1979 and will now leave Parliament. Our thanks also go to three other fellow Members, who have been here since 1979 and will now leave: Klaus Hänsch, a former President, Ingo Friedrich, former Vice-President and Quaestor, and Karl von Wogau, former Chairman of the Committee on Economic and Monetary Affairs and currently Chairman of the Subcommittee on Security and Defence. I should like to extend my sincere thanks on behalf of you all to these four and to all other departing fellow Members for their huge commitment. Thank you very much.
(Loud applause)
on behalf of the IND/DEM Group. - Mr President, the Independence and Democracy Group has tried to be helpful, positive and constructive right through this parliamentary term.
(Mixed reactions)
Yes, because we have been providing the voice of opposition and, in a democracy, opposition is essential. It is vital. But sadly, as President Václav Klaus pointed out when he came here, you do not actually think there should be any alternative view and, as a result of that, your presidency has been marked by your deeply prejudicial manner in the way in which you have treated the Members of this House who have stood up and opposed the Constitution/Lisbon Treaty.
The defining moment for me in this House was when we had the French say 'no', we had the Dutch say 'no' and then we had the Irish say 'no', and this Parliament wilfully carried on ignoring the wishes of the people. You just do not get it, do you? 'No' means 'no', and it is truly incredible that 499 Members of this House voted to ignore the Irish 'no' vote and to continue with the Treaty. What kind of a Parliament is this? If you believed in democracy, you would not just bulldoze aside those three referendum results.
Worse still, you are now so fearful of public opinion - you know that you are losing the argument - that you have sunk to abuse. I have had Mr Watson saying that I behave like an English football hooligan, when all I did was to gently point out that Commissioner Barrot is a convicted embezzler. Gary Titley said that I was a paranoid reactionary living on the fringes of society. Well, he may have a point, I do not know; but Danny Cohn-Bendit, that great champion of free speech, said that opponents of the Treaty were mentally ill, and Martin Schulz, the leader of the Socialists, said after one of the 'no' votes that we must not bow to populism and that the 'no' votes opened the door to fascism.
I hope in the next four weeks, in this campaign, that the voters of Europe can see the real face of this project. You are nationalistic; you are bullying; you are threatening; you are anti-democratic; you are a complete shower!
(Applause)
That you can make such a speech shows that this is a free and democratic European Parliament!
(Applause)
Mr President, some colleagues may find this hard to believe but I am going to miss you. In all the time I have known you, first as leader of the Christian Democrats and then as President of this Parliament, you have been a model of dignity, restraint and courtesy. You are an Anglophile as well as a Europhile and you represent all that is best in the integrationist tradition. You will be very relieved, no doubt, to hear that I cannot recall ever having agreed with you.
(Laughter)
But in the career that we have both chosen, we know that ideological commitment is a rare commodity and we value it even when we find it in an opponent.
You will remember how we clashed over your interpretation of this House's Rules of Procedure. Those of us who wanted referendums on the Constitutional Treaty had made our point in peaceable explanations of vote. Our right to do so was set out unequivocally in the Rules of Procedure. You chose arbitrarily to disapply those rules - you did not seek to change them, which would have required a certain amount of time, you simply disregarded them. This is not the time to have that argument all over again. Instead, let me say this: the President of this Chamber is meant to embody the entire House, including those who espouse minority views, and when you treat us differently you open the door to despotism. For example, virtually every month there are demonstrations here about something or other and they are tolerated, but when we held up placards with the one word 'referendum' you sent in the ushers to snatch away our banners and several of us were later fined.
I can understand why the word 'referendum' causes so much disquiet in this Chamber: the electorates of three nations had rejected your constitutional model. It made you feel vulnerable and that made you tetchy and, since you could hardly attack the voters directly, you took out all your frustration on us, the visible Eurosceptic minority in this Chamber.
Colleagues, I do not expect to change your minds about the desirability of centralising power in Brussels. But, from your own point of view, I would urge you to be a bit more even-handed in your dealings with those of us who are the minority. If only you could conquer your reflexive dislike for us, you might find that it would bolster your own democratic credentials. All organisations need their critics. Your insistence that the EU is an absolute good and that any criticism of it is either dishonest or xenophobic has done you no favours, because without critical scrutiny the Brussels institutions become bloated, self-serving and corrupt.
My friends, I hope that there will be many more of us souverainistes here in July. For the first time in 50 years, this Parliament will have something in the nature of an official opposition. It will be up to your successor, Hans-Gert, how to deal with that opposition, but I hope he will live up to the value of tolerance which this Chamber keeps claiming to espouse.
(Applause)
We have taken note of it.
President-in-Office of the Council. - Mr President, I am grateful to you for this opportunity to say a few words on behalf of the Presidency and on behalf of the Council, in response to you and to the interventions from the representatives of the political groups. It is particularly significant for us that the five years of this legislature have coincided with the first five years of membership of the European Union for the Czech Republic and for the other countries which joined at that time. All the more so, given that the Czech Republic has had the privilege of holding the Council Presidency as this legislature draws to a close.
I would first like to pay tribute to you, Mr President, for the exemplary manner in which you have led this institution throughout the last two and a half years. It is a powerful witness to your qualities, in particular of fairness and integrity, that you are held in such respect by this Parliament, a respect which clearly cuts across party political divisions. As one of the relatively few Members first elected back in 1979, you have been able to bring your considerable experience, wisdom and knowledge to this office. Speaking in particular on behalf of the Presidency, I can only say that we have very much appreciated all your qualities in the contacts we have had both before and during our Presidency. On behalf of the Council, may I wish you all the best for the future.
I hope you will allow me, since we are looking back over the past five years, to pay tribute also to your predecessor, Mr Borrell, who manifested the same qualities of impartiality and leadership. You have both ensured that this office of President is one which is held in respect and esteem. This Parliament and the Union more generally have good reasons to be grateful to you both.
During the course of the last five years, this Parliament has made effective use of its powers and prerogatives, not least in the important area of codecision where the Council and Parliament find themselves on opposite sides of the table, sometimes with very different views and objectives. Despite these differences, both institutions work together to ensure that the system delivers. We can disagree and we can argue constructively, but we do so within a framework of agreed rules and procedures. I think both institutions can take some pride in our shared commitment to making the system work, and the last five years have provided plenty of examples that it does work and work very effectively.
Mr President, Honourable Members, in less than three months' time a new Parliament will take up office. There will be many new Members. You will elect a new president and a different Member State will be seated here as the presidency representing the Council. I am sure that all of them will, during the course of the next five years, look back with gratitude and respect at the legacy which you, Mr President, have left this institution. Thank you for your attention.
Vice-President of the Commission. - (DE) Mr President, under your presidency relations between the European Parliament and the Commission have developed very well, not to say smoothly. It is to your credit that, even during election campaigns when, as is generally known, the potential for conflict is at its greatest, at no time did the normal political debates turn into a crisis among the institutions.
If I may be permitted to make a personal comment, I should like to thank you warmly for your, at all times, friendly and courteous approach to your work. You not only acted politely but also took corrective action when necessary. And you were always gentlemanlike. I should also like to emphasise how important it was for this Parliament and for the entire European Union that you had the courage and the willingness to defend the democratic principles and privileges of this Parliament, even against Heads of State where necessary.
(Applause)
I should also like to congratulate you on 30 years as an elected Member of the European Parliament. Your personality has very much left its mark on these decades and you have made a significant contribution to shaping the development of Parliament.
President Barroso would very much have liked to come himself but, as you know, he is attending the EU-Canada Summit in Prague. On behalf of the President of the Commission and the entire Commission I should like to thank you warmly for your successful presidency. Thank you.
(Applause)
Madam Vice-President, ladies and gentlemen, I warmly thank you for your largely favourable reviews. I wish all my fellow Members who are not standing for re-election all the best for the future and I hope that we will meet again. To all my fellow Members who are standing for re-election and who are re-elected, I should like to say that I hope that we, provided of course that I am re-elected, will continue our good work. What the chairmen of the political groups have said today has encouraged me to continue along the path towards a unified Europe. Many thanks to you all and I hope we will all see each other again.
(Loud applause)
(DE) Madam President, I have a question on order in the Chamber. Shortly before we were able to vote, when the sitting was suspended for just a short time, a Member of our honourable House apparently succeeded in smuggling in a parliamentary candidate, having a few cheeky promotional photographs taken with her and, in my view, abusing our Body. Is it not necessary to hold these candidates to account?
Thank you, Mr Mann. It will be investigated.